

Execution Version








CONSULTING SERVICES AGREEMENT


This Consulting Services Agreement (“Agreement”) is entered into by and between
John R. Sult (hereinafter “Sult”) and Marathon Oil Corporation (hereinafter
“Marathon”). Sult and Marathon will sometimes collectively be referred to herein
as “the Parties.”
WHEREAS, Sult has recently ceased serving as Executive Vice President and Chief
Financial Officer of Marathon; and
WHEREAS, Sult retains extensive knowledge about the accounting and financial
issues faced by Marathon; and Marathon wishes to secure its ability to obtain
consulting and advisory services from Sult for a period of time; and
WHEREAS, Sult agrees to provide such services;
NOW THEREFORE, in consideration of the foregoing, and of the promises and mutual
covenants herein contained, the Parties agree as follows:
1.CONSULTING SERVICES -
a.
Term. Sult shall provide consulting and advisory services to Marathon from
September 1, 2016 through February 28, 2017 (the “Consulting Services Period”)
on an as-needed basis, not to exceed seven and half (7.5) hours per week.

b.
Duties and Responsibilities. Sult’s duties and responsibilities shall be to
provide advice and transition assistance to his successor(s), the Chief
Executive Officer of Marathon and the Board of Directors of Marathon. Sult shall
report exclusively to and shall be accountable exclusively to Marathon’s Chief
Executive Officer.  Sult shall undertake to perform such duties and
responsibilities and exercise his powers in good faith and shall at all times
during the Consulting Services Period act in the best interest of Marathon.

c.
Work Location. Sult agrees, upon reasonable advance notice, to participate in
meetings or calls at Marathon’s corporate headquarters in Houston, Texas, and
shall not be required to travel outside of Houston, Texas on behalf of Marathon
during the Consulting Services Period.

d.
Outside Activities.  Sult shall have the right to continue to serve on the board
of directors of those business, civic and charitable organizations on which Sult
is serving as of September 1, 2016, provided that such service would not
conflict with his obligations to Marathon under this Agreement.  In addition,
Sult may serve on other boards of directors, provided that such service would
not conflict with his obligations to Marathon under this Agreement. Except as
permitted by this Section 1d., Sult agrees that he will not provide services,
whether as an employee or independent contractor, to any for-profit organization
during the Consulting Services Period absent the written consent of the Chief
Executive Officer of Marathon, such consent not to be unreasonably withheld.

2.COMPENSATION - In consideration for Sult’s consulting services, Marathon shall
pay to Sult the amount of ONE MILLION DOLLARS AND NO CENTS ($1,000,000.00), (the
“Consulting Payment”) less any withholdings required by law. The Consulting
Payment shall be reported as income to the Internal Revenue Service on the forms
and in the manner as determined by Marathon consistent with applicable law.
Marathon agrees to deliver the Consulting Payment to Sult following the end of
the Consulting Services Period but no later than March 15, 2017.
Sult hereby acknowledges that he is aware that he will not be treated as an
employee with respect to employee benefits during the Consulting Services
Period. Sult acknowledges that he will not be eligible for,


2200784.1
1

--------------------------------------------------------------------------------



Execution Version




participate in, or receive any contributions or accruals and hereby waives any
rights to such eligibility, participation, contributions, service credit, or
accruals under any employee benefit plan or compensation arrangement maintained
by Marathon or any of its subsidiaries or affiliates with respect to any time
period or services rendered during the Consulting Services Period including, but
not limited to, any 401(k) plan, pension plan, nonqualified plan, performance
unit, stock option, restricted stock agreement or any health or welfare
arrangement for active employees maintained by Marathon or any of its
affiliates.
3.TAX LIABILITY - Sult agrees that he shall be liable for the payment of all
federal, state and local taxes which may be owed by Sult as the result of the
consideration received in the Consulting Payment described above. Sult
understands that Marathon makes no representations regarding tax treatment of
the Consulting Payment, and Sult agrees fully to defend, indemnify and hold
Marathon, and each of its parents, subsidiaries, divisions, affiliates and
operating companies, and the respective officers, directors, employees, agents
and affiliates of each of them, harmless from any liability for payment of the
taxes, penalties, withholding obligations and interest that he owes on the
consideration he receives and that a government agency requests that Marathon
pay (other than any payroll tax amounts for which only the employer would be
liable), and to cooperate with Marathon with respect to any tax issues related
to the compensation payable under this Agreement.
4. Confidential Information - Sult, while providing services under this
Agreement and thereafter, shall hold in a fiduciary capacity for the benefit of
Marathon and its affiliates any Confidential Information of Marathon or its
affiliates that Sult may have acquired during the term of, or as a result of,
Sult’s provision of consulting services under this Agreement or his employment
by Marathon. Sult shall not access, use, disclose transfer, modify or delete
Confidential Information of Marathon or its affiliates, unless for legitimate
business purposes on behalf of Marathon and as approved by Marathon. The term
“Confidential Information” for purposes of this Agreement means information that
is not generally known to the public (whether constituting a trade secret or
not).
5.RETURN OF COMPANY PROPERTY - Sult agrees to return to Marathon all originals
and copies of any files, memoranda, documents, records, keys, credit cards, cell
phones, tablets, computers and any other Marathon property in his possession at
the end of the Consulting Services Period.
6.GOVERNING LAW - This Agreement shall be governed by and conformed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions.
7.COUNTERPARTS - This Agreement may be executed in counterparts and each
counterpart will be deemed an original.
8.SECTION HEADINGS - Section headings contained in this Agreement are for
convenience of reference only and shall not affect the meaning of any provision
herein.
9.SEVERABILITY - Should any term or provision of this Agreement be declared
illegal, invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable, such provision shall
immediately become null and void, leaving the remainder of this Agreement in
full force and effect. The language of all parts of this Agreement shall in all
cases be construed as a whole, according to its fair meaning, and not strictly
for or against any of the parties.
10.ENTIRE AGREEMENT - This Agreement sets forth the entire agreement between the
parties hereto and fully supersedes any and all prior and/or supplemental
understandings, whether written or oral, between the parties concerning the
subject matter of this Agreement. Sult acknowledges that he has not relied on
any representations, promises or agreements of any kind made to him in
connection with his decision to accept the terms of this Agreement, except for
the representations, promises and agreements herein. Any modification to this
Agreement must be in writing and signed by Sult and an authorized officer of
Marathon.


2200784.1
2

--------------------------------------------------------------------------------



Execution Version




IN WITNESS WHEREOF, the parties executed this Agreement as of the date set forth
below.


JOHN R. SULT:                


/s/ John R. Sult         9/21/2016    
Signature                        Date




MARATHON OIL CORPORATION:




/s/ Lee M. Tillman         9/23/2016
Signature                        Date


President and CEO
Title




2200784.1
3